Case: 16-20008      Document: 00514299757         Page: 1    Date Filed: 01/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-20008
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 9, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

BRADLEY ALLEN SPARKMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-182-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Bradley Allen Sparkman appeals his guilty plea conviction for being a
felon in possession of a firearm and his resulting 120-month sentence.
Sparkman now argues that his guilty plea was unknowing and involuntary
because it was induced by counsel’s ineffective assistance, specifically,
incorrect advice and misleading promises about the sentence he would receive.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20008     Document: 00514299757     Page: 2   Date Filed: 01/09/2018


                                  No. 16-20008

He also complains that the district court erred in failing to hold an evidentiary
hearing on his pro se request to withdraw his plea.
      This court generally will not consider the merits of an ineffective
assistance of counsel claim on direct appeal. United States v. Isgar, 739 F.3d
829, 841 (5th Cir. 2014). A 28 U.S.C. § 2255 motion “is the preferred method”
for raising such a claim. United States v. Bishop, 629 F.3d 462, 469 (5th Cir.
2010) (internal quotation marks and citation omitted).              Contrary to
Sparkman’s assertion, the instant case is not one of the “rare cases” warranting
review on direct appeal as the ineffective assistance claim was not raised and
developed in a post-trial motion to the district court. See Isgar, 739 F.3d at
841; United States v. Stevens, 487 F.3d 232, 245 (5th Cir. 2007).
      Additionally, although Sparkman made several pro se statements
indicating that he wished to withdraw his plea based on his alleged
misunderstanding of the plea agreement and sentencing exposure, Sparkman
was represented by counsel, was not entitled to hybrid representation, and was
not entitled to file pro se motions. Cf. United States v. Ogbonna, 184 F.3d 447,
449 n.1 (5th Cir. 1999) (discussing pro se briefs on appeal when an appellant
is represented by counsel). The court responded to his numerous complaints
by appointing new counsel, and none of the multiple attorneys who represented
Sparkman throughout the district court proceedings thought it reasonable to
file a formal motion to withdraw the plea. Appellate counsel’s newly raised
complaint about the need for an evidentiary hearing is inextricably intertwined
with the assertion that Sparkman’s plea was involuntary due to trial counsel’s
alleged erroneous advice, which question is best left to § 2255 relief. See Isgar,
739 F.3d at 841; Bishop, 629 F.3d at 469.




                                        2
    Case: 16-20008   Document: 00514299757    Page: 3   Date Filed: 01/09/2018


                               No. 16-20008

     Accordingly, the district court’s judgment is AFFIRMED without
prejudice to Sparkman’s right to raise his ineffective assistance of counsel
claims in a § 2255 motion.




                                     3